Case 5:19-cv-00079-RWS-CMC Document 8 Filed 07/28/20 Page 1 of 3 PageID #: 32



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 EVERETT B. ROBINSON,                            §
                                                 §
               Plaintiff,                        §    CIVIL ACTION NO. 5:19-CV-00079-RWS
                                                 §
 v.                                              §
                                                 §
 WARDEN GETER/FCI TEXARKANA,                     §
                                                 §
               Defendant.                        §

                                            ORDER

       Everett B. Robinson, an inmate confined within the Bureau of Prisons, petitioned for a writ

of habeas corpus under 28 U.S.C. § 2241. Docket No. 1. The Court referred the petition to

Magistrate Judge Craven, who recommended that it be dismissed. Docket No. 3 at 3. Robinson

objected. Docket No. 5. After careful de novo review, those objections are OVERRULED, and

the petition is DISMISSED. See FED. R. CIV. P. 72(b).

       Robinson claimed to be “serving an illegal sentence” because he was improperly found to

be an armed career criminal. Docket No. 1 at 7. He was convicted of being a felon in possession

of a firearm, 18 U.S.C. § 922(g)(1), and found to be an armed career criminal based, in part, on a

conviction for burglary in Arkansas, id § 924(e). The latter finding was unlawful, Robinson

contended, because the Eighth Circuit has since held that Arkansas burglary is not a “crime of

violence.” Docket No. 1 at 7.

       Recommending dismissal, the Magistrate Judge found Robinson’s claims are not

cognizable under § 2241. Docket No. 3 at 3. Judge Craven reasoned that Robinson sought relief

from his sentence, rather than his underlying conviction, so § 2241 was not the proper avenue.
Case 5:19-cv-00079-RWS-CMC Document 8 Filed 07/28/20 Page 2 of 3 PageID #: 33



       Petitioner objects, arguing that he is entitled to relief because he is serving a sentence which

exceeds the statutory maximum sentence for his offense. He claims that Persaud v. United States,

134 S. Ct. 1023 (2014), held that imposing a mandatory sentence based on a prior conviction that

is legally ineligible to justify the mandatory term is a fundamental error that may properly support

relief under Section 2241. He also states the Courts of Appeal for the Fourth and Sixth Circuits

have held that sentencing errors may be asserted in a § 2241 petition. Harrington v. Ormond, 900

F.3d 246 (6th Cir. 2018); Wheeler v. United States, 886 F.3d 415, 428 (4th Cir. 2018).

       “[Section] 2241 may be utilized by a federal prisoner to challenge the legality of his or her

conviction or sentence if he or she can satisfy the mandates of the so-called § 2255 ‘savings

clause’ ” Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001). “[T]he savings clause

of § 2255 applies to a claim (i) that is based on a retroactively applicable Supreme Court decision

which establishes that the petitioner may have been convicted of a nonexistent offense and (ii) that

was foreclosed by circuit law at the time when the claim should have been raised in the petitioner's

trial, appeal, or first § 2255 motion.” Id. at 904.

       As the Magistrate Judge found, Robinson’s petition is not cognizable under § 2241: “a

claim of actual innocence of a career offender enhancement is not a claim of actual innocence of

the crime of conviction and, thus, is not the type of claim that warrants review under § 2241.”

Vinson v. Maiorana, 604 F. App’x 349, 350 (5th Cir. 2015) (internal quotations omitted); see also

Kinder v. Purdy, 222 F.3d. 209 (5th Cir. 2000) (holding that § 2241 does not provide relief for

petitioners who claim their prior convictions no longer qualify as sentencing enhancements). To

be sure, other circuits may permit such claims, but “[i]n the absence of an en banc decision by [the

Fifth Circuit] or an intervening Supreme Court decision overruling Reyes-Requena, this court is

bound by [Fifth Circuit] precedent.” Vinson, 604 F. App’x at 350. Any relief Robinson seeks
Case 5:19-cv-00079-RWS-CMC Document 8 Filed 07/28/20 Page 3 of 3 PageID #: 34



regarding a sentencing issue must be pursued by filing a motion to vacate, set aside or correct

sentence pursuant to § 2255 in the district court where he was convicted.

    .   Likewise, “Persaud was not a substantive decision and, therefore, does not support

Robinson’s contention that the particular sentencing errors he complains of are amenable to §

2241 relief in this case. Robinson v. United States, 812 F.3d 476, 477 (5th Cir. 2016).

        For the reasons set forth above, Petitioner’s objections (Docket No. 5) are OVERRULED.

The findings of fact and conclusions of law of the Magistrate Judge are correct, and the Court

ADOPTS the Report (Docket No. 3) as the opinion of the Court. It is further

        ORDERED that this petition for writ of habeas corpus is DISMISSED.


        So ORDERED and SIGNED this 28th day of July, 2020.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
